TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00796-CV



                                William Lee Snell, IV, Appellant

                                                 v.

       Jasmin Aracily Torres, Armando Torres, Sr., and Maria A. Torres, Appellees


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
        NO. D-11-0176-AG, HONORABLE TOM GOSSETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On December 13, 2013, this Court sent notice to appellant that the clerk’s record,

which was due on October 17, 2013, was overdue and that the district clerk’s office of Tom Green

County had informed this Court that appellant had neither paid, nor made arrangement for payment,

for the clerk’s record. The Court requested that appellant make arrangements for payment for the

record and submit a status report. The Court further informed appellant that his appeal may be

dismissed for want of prosecution if he did not respond to this Court by December 23, 2013. To

date, appellant has not responded to this Court’s notice. Accordingly, we dismiss the appeal for want

of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: January 16, 2014




                                                2